Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 1 of 90




COMPLAINT
 EXHIBIT
   ONE



                         Exhibit 1-1
Exhibit 1-2
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 3 of 90




                         Exhibit 1-3
Exhibit 1-4
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 5 of 90




                         Exhibit 1-5
Exhibit 1-6
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 7 of 90




                         Exhibit 1-7
Exhibit 1-8
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 9 of 90




                         Exhibit 1-9
Exhibit 1-10
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 11 of 90




                        Exhibit 1-11
Exhibit 1-12
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 13 of 90




                        Exhibit 1-13
Exhibit 1-14
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 15 of 90




                        Exhibit 1-15
Exhibit 1-16
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 17 of 90




                        Exhibit 1-17
Exhibit 1-18
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 19 of 90




                        Exhibit 1-19
Exhibit 1-20
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 21 of 90




                        Exhibit 1-21
Exhibit 1-22
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 23 of 90




                        Exhibit 1-23
Exhibit 1-24
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 25 of 90




                        Exhibit 1-25
Exhibit 1-26
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 27 of 90




                        Exhibit 1-27
Exhibit 1-28
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 29 of 90




                        Exhibit 1-29
Exhibit 1-30
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 31 of 90




                        Exhibit 1-31
Exhibit 1-32
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 33 of 90




                        Exhibit 1-33
Exhibit 1-34
    Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 35 of 90




A. Mr. David Raith, Executive Director of U.S. Figure Skating, describes Ms. Carreira's
   importance to U.S. Figure Skating:

            Together, Ms. Carreira and Mr. Ponomarenko have surpassed all expectations of
            U.S. Figure Skating, by virtue of their extraordinary international rankings.
            Earning gold medals in their two international Junior Grand Prix event sin 2017,
            they also earned gold at the Lake Placid Ice Dance International Competition the
            same year. At Junior Grand Prix Final Championships in December 2017, the
            team earned silver. Their excellent showings continued in January 2018 when
            they won Junior National Championships in San Jose, California. Finally, in the
            season's culminating event, the team earned silver at the Junior World
            Championships in March 2018. Based on the team's success, Ms. Carreira and
            Mr. Ponomarenko are considered the top U.S. dance team at this level, and are
            ranked internationally among the top two teams in the world.

            In short, U.S. Figure Skating fully supports this petition seeking lawful
            permanent residence on Christina's behalf, so she may compete for the
            United States at all international events and will hopefully be a competitor
            for the United States in winter Olympic events going forward.

        See, May 11, 2018 Letter of David Raith, attached.


B. Mr. John Millier, an ISU Judge and Technical Controller, describes Ms. Carreira's
   skill and prominence in Junior Ice Dance:

           As an expert who is deeply involved in the world of competitive ice dance, I can
           confidently state that Christina Carreira, together with her partner Anthony
           Ponomarenko, have developed into a formidable, internationally recognized
           Junior Ice Dance team. Their talent is only matched by their skill and artistry,
           which belies their young age. Christina has been recognized as one of the top
           ranked Junior Ice Dance skaters, through the many competitions she has won with
           Anthony. She has already achieved the level of extraordinary ability, earning the
           US National Championships and ranking second at Junior World Championships
           and third at the Junior Grand Prix finals. It is likely that she will be a member of
           the United States Olympic Team in the coming years.

        See, April 17, 2018 Letter of John Millier, attached.

C. Ms. Terri Levine, Executive Director of the Skating Club of New York, confirms Ms.
   Carreira's membership and continued representation of the Skating Club of New
   York:

           Christina has represented SCNY since 2014 and has distinguished herself through
           her extraordinary success in Junior Ice Dance. Our club is always looking for




                                     Exhibit 1-35
            new talent to bolster our roster of Olympic level athletes, and we are fortunate to
            have Christina as a part of our club. She has demonstrated her excellence through
            her consistently high level of performance at renowned international competitions
            including first place victories at the Junior Grand Prix Belarus, Junior Grand Prix
            Austria, the 2018 U.S. Junior Championships, and the Lake Placid Ice Dance
            International. Furthermore, in March 2018 she and her partner, Anthony
            Ponomarenko, placed second at the Junior World Championships.

       'See, April 17, 2018 Letter of Terri Levine, attached.

D. Mr. Igor Shpilband, World and Olympic Coach, who is widely recognized as the
   impetus behind the development of Ice Dance in the United States, and coach to Ms.
   Carreira writes regarding Ms. Carreira's training schedule and competition schedule:

            Christina and Anthony are unique among their peers because they bring great
            speed and agility into the sport. Christina in particular, exhibits character
            development in their programs, which elevates their composite scores to the top
            levels on a global scale. Christina and Anthony train in Novi, Michigan, where
            they maintain a weekly training schedule of 30 to 35 hours of on-ice and off-ice
            development, including ballet, stroking, ballroom dance, strength training and
            stretching. Each competitive season, which covers August through the following
            March, they are called upon to compete on average seven to eight times, or once
            each month. The schedule of an elite world-ranked athlete is highly demanding
            mentally and physically, and Christina has the entire package of focus, drive
            ability and passion, and she and Anthony are set on delivering more world medals
            and most likely competing at the next two Olympic cycles.

        See, May 5, 2018 Letter of Igor Shpilband, attached.

E. Mr. Steven Belanger, member of both the Professional Skaters Association and
   United States Figure Skating, writes regarding Ms. Carreira's past results:

            I have known Christina for 7 years and can confirm that she is a skater who has
            consistently demonstrated her extraordinary ability in many international
            competitions. Christina, along with her partner Anthony Ponomarenko is
            currently ranked #1 in the World in the ISU Junior Grand Prix of Figure Skating
            2017/2018 Junior Ice Dance rankings. Furthermore, the pair won the Junior Ice
            Dance competition at the U.S. Championships in 2018, were second at the Junior
            Grand Prix Final in 2017 and placed second at Junior World Championships in
            2018. Each of these achievements is considered extraordinary, and underscores
            Christina and Anthony's membership among the most elite ice dance teams.

        See, April 20, 2018 letter of Steven Belanger, attached.




                                      Exhibit 1-36
     Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 37 of 90




 F. Mr. Claude Robert, General Manager, Bell Sports Complex, Montreal Canadiens
    (NHL) Official Training Facility, explains his role in advising Ms. Carreira and her
    family:

             In 2013, I had been asked to counsel Christina Carreira's parents regarding
             Christina's potential to develop as a world level skater one day. I strongly
             believed at the time that she had all that was needed to reach the highest level.
             Since then, I have observed her incredible talent and natural predisposition to
             reach world level skating. Along with her dance partner Anthony Ponomarenko,
             she has achieved excellence and developed as an extraordinary Ice Dancer. On
             March 3, 2018 at the ISU Junior World Championship, they placed second in the
             world amongst a group of twenty-eight dance teams. It was their second year in a
             row as world medalists at the junior level representing the United States of
             America.

          See, April 25, 2018 Letter of Claude Robert, attached.

3. 8 CFR § 204.S(h)(3)(viii): Evidence that Ms. Carreira has plaved a leading or critical
   role for the Skating Club o(New York, and United States Figure Skating, which are both
   organizations that have a distinguished reputation:

 G. Mr. Mitch Moyer, Senior Director, Athlete High Performance for USFS, states that
    Ms. Carreira and Mr. Ponomarenko represent the future of U.S. Ice Dance at the
    World Championship and Olympic level:

             I can confidently state that Christina Carreira and her partner, Anthony
             Ponomarenko, represent the future of U.S. Ice Dance at the World Championship
             and Olympic level. Christina and Anthony have distinguished themselves
             through their extraordinary success at the Junior level, winning the 2018 U.S.
             Championships and placing second at the two most prominent events for Junior
             skating, the ISU Junior Grand Prix Final and the ISU World Junior Figure Skating
             Championships. Further, this team's international ranking asfirst in the world is
             based on their international scores at world events over the past two years,
             underscoring their extraordinary ability in this sport.

             The United States has had sustained success at the Olympic level in Ice Dance,
             winning one Gold, two Silvers, and one Bronze in the past four Olympic games.
             Christina and Antony are the team that has the potential to continue this rich
             history of success at future Winter Olympic Games. In my opinion, this team has
             achieved the level of extraordinary ability in this narrow field.

         See, May 8, 2018 letter of Mitch Moyer, attached.




                                      Exhibit 1-37
H. Mr. John Millier, ISU Judge and Technical Coordinator, writes regarding Ms.
   Carreira's current proficiency in Ice Dance and future potential:

           In my opinion, Christina is considered extraordinary within the sport of Ice Dance
           and she and Anthony are currently the one team I would identify as having
           the same potential as Davis and White [referring to Meryl Davis and Charlie
           White who won the first Olympic Gold Medal for the U.S. in Ice Dance in Sochi,
           Russia in 2014].

        See, April 17, 2018 Letter of John Millier, attached.
I. Ms. Susan Kittenplan, President of the Skating Club of New York, confirms Ms.
   Carreira's membership in the club and her importance to the skating club:

           I can confirm that Christina is a member of SCNY and represents our club in
           every competition she participates. She represents the future of our skating
           club and the United States and has already been incredibly successful as a
           competitor in Junior Ice Dance. She, with her partner Anthony Ponomarenko,
           placed first at the 2018 Junior U.S. Championships, Junior Grand Prix Belarus,
           Junior Grand Prix Austria, Lake Placid Ice Dance International while also placing
           second at the Junior Grand Prix Final and second at Junior World Championships
           in 2018. Therefore, Christina has arisen to the very top of her field and is an
           extraordinary competitor representing both the SCNY and the United States at all
           international competitions.

        See, April 19, 2018 letter of Susan Kittenplan, attached.

J. Ms. Julia Rey, ISU Technical Specialist and incoming Chair of the Ice Dance
   Development Committee, explains            the   future      potential   of Ms.   Carreira's
   representation for the United States:

           Christina Carreira is an exceptional Ice Dancer and has arisen to the very top of
           the field of Junior Ice Dance, through her extraordinary ability. Together with her
           partner, Anthony Ponomarenko, Christina has become internationally recognized
           through the team's success and top ranking among the most prominent
           international junior ice dance competitions. She is the future of the United States'
           Ice Dance and can continue the country's continued high standing within the
           discipline.

        See, May 10, 2018 letter of Julia Rey, attached.

K. Ms. Jennifer V. Mast, U.S. Olympic Team Manager, states:

           Representing the United States as the top Junior Ice Dance team, Christina and
           Anthony won first place in January 2018 at the U.S. Figure Skating
           Championships. At the world level, they placed second in both the Junior Grand




                                      Exhibit 1-38
      Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 39 of 90




                Prix finals in December 2017 and again at the 2018 Junior World Championships.
                The competition pool for both international events was comprised of the top
                teams from representative countries around the world. Having placed second in
                both of the most recent world events underscores the extraordinary ability of
                Christina and Anthony. Before heading to the finals of the Grand Prix, Christina
                and Anthony placed first at both the, Junior Grand Prix Belarus 2017 and Junior
                Grand Prix Austria 2017. They also won top place at the 2017 Lake Placid Ice
                Dance International. Each of these international competitions are among the best
                in the world at the team's level. Their high placement underscores the
                extraordinary ability of both Christina and Anthony. Their future medal
                potential is unlimited.

             See, May 18, 2018 Letter of Jennifer V. Mast, attached.

  L. Mr. Richard J Daley, U.S. Olympian and U.S. Olympic Team Leader, writes:

                As a Michigan resident I have had the opportunity to closely interact with and
                observe Christina Carreira and her partner Anthony Ponomarenko over the last
                several years. I can attest this team is the real deal and they have unlimited
                potential. This view is supported by their demonstrated track record of
                extraordinary results at the Junior level. In 2017 they won Junior Grand Prix
                events in Belarus and Austria. This was followed up by winning the U.S.
                Championships and placing 2"d at the Junior World Championships

             See, April 18, 2018 Letter of Richard J Dalley, attached.

Ms. Carreira therefore meets this criterion.

4. 8 CFR § 204.S(h)(3)(vii): Evidence of the display of Ms. Carreira 's work in Junior Ice
   Dance at artistic exhibitions or showcases:

     Ms. Carreira's extraordinary skill as an internationally ranked Junior Ice Dancer has been
     displayed at many international and domestic competitions, including the following:

       ).>   2018   World Junior Figure Skating Championships (Silver medal)
       ).>   2017   Junior Grand Prix Final (Silver medal)
       ).>   2018   United States. National Championships (Gold medal)
       ).>   2017   Junior Grand Prix of Austria (Gold Medal)
       ).>   2017   Junior Grand Prix of Belarus (Gold Medal)
       ).>   2017   Lake Placid Ice Dance International (Gold Medal)
       ).>   2016   Junior Grand Prix of France (Silver Medal)
       ).>   2016   Junior Grand Prix of Russia (Silver Medal)

     After each international competition, the top three teams are individually invited to perform
     at the closing Gala Exhibitions, representing artistic exhibitions and showcases.




                                          Exhibit 1-39
   Performing before thousands at each ISU - sanctioned event over the past few years, team
   Carreira/Ponomarenko's regular performances among the top teams meets this criterion.

I. Mr. Justin Dillon, Director, Athlete High Performance Development for United States
   Figure Skating, confirms Ms. Carreira's representation of the United States in many
   prominent international competitions:

            Christina has been recognized for her achievements in Junior Ice Dance through
            her strong showings at many international competitions including first place at the
            Junior Grand Prix Belarus, Junior Grand Prix Austria, and the U.S.
            Championships. In addition, Christina was awarded with a scholarship by the
            International Skating Union for the 20l7/2018 season due to her participation at
            the ISU World Junior Figure Skating Championships. This scholarship is awarded
            to athletes and teams who show promise on the international level.

         See, April 18, 2018 Letter of Justin Dillon, attached.
J. Mr. Andre-Marc Allain, Canadian and ISU Judge, writes regarding Ms. Carreira's
   work in skating competitions:

            Christina has been skating competitively since 2006, at the age of five. I am
            aware of her competitive career as an amateur, first competing in Canada at the
            lower levels and recently on behalf of the United States in international
            competition. As a young skater, she placed among the top three in multiple
            competitions with her first partner, Simon-Pierre Malette-Paquette. She and
            Simon-Pierre placed first at the 2011-2012 Canadian National Intermediate
            Championships. Unfortunately for Canada, Christina decided to change partners
            and began representing the United States in 2014 with Anthony Ponomarenko, a
            citizen of the United States. Christina has continued to develop in the past four
            years on the international competitive circuit, while representing the United
            States. Most recently, the team won first place and were crowned U.S. Junior
            Champions, on January 4, 2018. In fact, the team was extraordinary, in that they
            lead the entire field by a significant amount, against fellow competitors.

            Last year they placed second at the ISU International Grand Prix Junior Ice Dance
            in December 2017, and most recently, on March 3, 2018 they placed second in the
            world at the ISU Junior World Championships which were held in Sofia,
            Bulgaria.    Among a backdrop of 28 couples, Christina and Anthony's
            performance placing second renders them an extraordinary junior team.

        See, April 17, 2018 Letter of Andre-Marc Allain, attached.




                                      Exhibit 1-40
       Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 41 of 90




5. 8 CFR § 204.S(h)(3)(iii): Published Material about Ms. Carreira's Achievements as a
   Junior Ice Dancer in professional trade publications or major media:

      Ms. Carreira has been featured in numerous articles from professional figure skating
      publications and major media publications due to her extraordinary ability in Junior Ice
      Dance. The publications include the following:

           ):>   Time Magazine,
           ):>   Ice Network,
           ):>   Bleacher Report,
           ):>   Golden Skate Magazine,
           ):>   International Figure Skating,
           ):>   Europe on Ice,
           ):>   The Mercury News,
           ):>   Ice Skating International,
           ):>   ISUorg,
           ):>   The Morgan Hill Times,
           ):>   Lake Placid News,
           ):>   TeamUSA.org,
           ):>   The Finer Sports,
           ):>   Nord Info, among others.

      Thorough her extraordinary success in the field of Junior Ice Dance, Ms. Carreira has been
      featured in countless media sources internationally. She therefore meets this criterion.

Ms. Carreira provides a personal affidavit affirming the facts outlined above and verifies her
intention of continuing to compete internationally on behalf of the United States.

                                    FINAL MERITS ANALYSIS
Ms. Carreira meets the standard required under the regulations as an extraordinary ability
immigrant because she is ranked first in world rankings with her partner. She has earned Gold
medals at several ISU sanctioned competitions, standing at the top of the podium, on behalf of
the United States, with partner Anthony Ponomarenko, a citizen of the US. This petition is
supported by USFS, the governing body of US figure skating, and this is significant because
USFS intends to include team Carreira/Ponomarenko in the 2022 Winter Olympics in Beijing.

Ms. Carreira meets at least five of the seven criteria, by probative and compelling evidence that
surpasses the normal criteria. Additionally, as required under the Kazarian v. USCIS, 596 F.3d
1115 (91h Circ. 20 l 0) opinion, which has been adopted as the governing framework by USCIS,
Ms. Carreira also meets the two-part approach where the evidence is first counted and then
considered in the context of a final merits determination.2

2
 Although the Kazarian opinion is reflected in USCIS's current interpretation of the regulations, it ought to be read
within the context of other cases, where various courts have offered differing opinions on the proper interpretation
of the EB-I classification requirements. In Buletini v. INS, 860 F. Supp. 1222 (E.D. Mich. 1994), the court specified




                                                Exhibit 1-41
Exhibit 1-42
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 43 of 90




                        Exhibit 1-43
Exhibit 1-44
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 45 of 90




                        Exhibit 1-45
Exhibit 1-46
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 47 of 90




                        Exhibit 1-47
Exhibit 1-48
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 49 of 90




                        Exhibit 1-49
Exhibit 1-50
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 51 of 90




                        Exhibit 1-51
Exhibit 1-52
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 53 of 90




                        Exhibit 1-53
Exhibit 1-54
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 55 of 90




                        Exhibit 1-55
Exhibit 1-56
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 57 of 90




                        Exhibit 1-57
Exhibit 1-58
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 59 of 90




                        Exhibit 1-59
Exhibit 1-60
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 61 of 90




                        Exhibit 1-61
Exhibit 1-62
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 63 of 90




                        Exhibit 1-63
Exhibit 1-64
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 65 of 90




                        Exhibit 1-65
Exhibit 1-66
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 67 of 90




                        Exhibit 1-67
Exhibit 1-68
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 69 of 90




                        Exhibit 1-69
Exhibit 1-70
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 71 of 90




                        Exhibit 1-71
Exhibit 1-72
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 73 of 90




                        Exhibit 1-73
Exhibit 1-74
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 75 of 90




                        Exhibit 1-75
Exhibit 1-76
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 77 of 90




                        Exhibit 1-77
Exhibit 1-78
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 79 of 90




                        Exhibit 1-79
Exhibit 1-80
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 81 of 90




                        Exhibit 1-81
Exhibit 1-82
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 83 of 90




                        Exhibit 1-83
Exhibit 1-84
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 85 of 90




                        Exhibit 1-85
Exhibit 1-86
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 87 of 90




                        Exhibit 1-87
Exhibit 1-88
Case 1:18-cv-02406-APM Document 1-5 Filed 10/21/18 Page 89 of 90




                        Exhibit 1-89
Exhibit 1-90
